Citation Nr: 1425239	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate For Veterans Affairs 


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955, with additional service in the Puerto Rico Army National Guard, to include a period of active duty for training for February 23, 1990 to March 10, 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board remanded this matter in June 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for neuropathy of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Spondylosis of the low back had its onset in service.

2.  Cervical lordosis and degenerative changes of the cervical spine with myelopathy had their onsets in service.


CONCLUSIONS OF LAW

1.  Spondylosis of the lower back was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Cervical lordosis and degenerative changes of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records show the Veteran sought treatment in March 1990 with complaints of pain in his back and left side after carrying a radio and an M-16 rifle.  He was diagnosed with left trapezius and paraspinal muscle spasm and he was told to rest for 7-8 days.  Service treatment records also note pain at neck in July 1988.  However, a specific injury or specific diagnosis was not noted in July 1988.

The Veteran's June 2003 statement asserts that his lumbosacral strain was due to the March 1990 accident in service and that his condition has worsened since that time.  At his November 2012 VA examination, the Veteran was diagnosed with spondylosis and low back pain.  

At his July 2013 VA examination, the Veteran explained that he had to carry heavy materials while in active duty training and reported that his condition has persisted.  The Veteran was diagnosed with cervical lordosis and degenerative changes of the cervical spine with myelopathy.  

The Board acknowledges that the November 2012 and July 2013 VA examiners submitted negative nexus opinions.  However, the Board finds that the Veteran is competent to report back and neck pain since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board determined in its July 2013 remand that the November 2012 VA examiner's opinion is inadequate for rating purposes as the examiner did not account for the Veteran's competent lay statements regarding onset of a lumbar spine condition in March 1990 during ACDUTRA, did not address the service treatment records that show treatment for complaints of back pain and stiffness having onset in March 1990, and offered no explanation or rationale for the opinion, other than pointing out that the Veteran's current lower back problems are degenerative.  

Given the service treatment records showing injury to the back and neck, the Veteran's credible lay statements concerning his back and neck symptoms since service and his current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar and cervical spine disabilities are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for lumbar and cervical spine disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for spondylosis of the low back is granted.

Service connection for cervical lordosis and degenerative changes of the cervical spine is granted.

REMAND

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

November 2008 VA treatment records note possible cervical sensory radiculopathy due to a known history of cervical spondylosis.  In June 2009 private treatment records, the Veteran reports cervical pain radiating to the upper extremities.  The July 2013 VA examiner diagnosed peripheral neuropathy of the bilateral upper extremities.  Since the Board has determined entitlement to service connection for a cervical spine disability is warranted and the there is evidence that his peripheral neuropathy of the upper extremities may be related to the cervical spine disability, the theory of secondary service connection for peripheral neuropathy of the bilateral upper extremities is raised.  Accordingly, the Board finds an addendum opinion to the July 2013 VA peripheral nerves examination report is necessary to address whether the Veteran's peripheral neuropathy of the bilateral upper extremities is related to service or his service-connected cervical spine disability. 

Moreover, the appellant has not been provided with notice regarding the secondary aspect of the service connection claim for peripheral neuropathy of the bilateral upper extremities.  Since the theory of secondary service connection is raised, such notice should be provided on remand.

Finally, on remand, additional, pertinent private treatment records and VA treatment records should either be made accessible on Virtual VA or be printed and added to the file before a decision is rendered with regard to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with appropriate notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to the Veteran's cervical spine disability in accordance with 38 C.F.R. § 3.310.

2.  Notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of peripheral neuropathy of the bilateral upper extremities in service and post-service as well as medical evidence addressing whether there was a relationship between these conditions and his cervical spine disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Send the Veteran's claims folder to the examiner who conducted the July 2013 VA peripheral nerves examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner review the paper and electronic claims folders and prepare an addendum to the July 2013 peripheral nerves examination report that specifically addresses the following:

a. whether it is at least as likely as not that any peripheral neuropathy of the bilateral upper extremities had its onset in service or within a year of discharge. 
b. whether it is at least as likely as not that any peripheral neuropathy of the bilateral upper extremities was a manifestation of the Veteran's cervical spine disability.
c. whether it is at least as likely as not that any peripheral neuropathy of the bilateral upper extremities was caused by the Veteran's cervical spine disability.
d. whether it is at least as likely as not that any peripheral neuropathy of the bilateral upper extremities was aggravated by the Veteran's cervical spine disability.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

4.  Then readjudicate the appeal.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


